RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Claims 1-6, 8, 10, 12, and 14 are pending in the application.  Claims 7, 9, 11, and 13 have been canceled.
Amendments to the claims, filed January 25, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-6, 8, 10, 12, and 14 over Kenichi (JP 2005-288730) in view of Schneider (U.S. Pat. Pub. 2005/0137291), Carter (U.S. 7,699,916), Yuasa (U.S. Pat. Pub. 2005/0244660), and Tongyai (U.S. 3,999,957) as evidenced by Nanocomposite Thin Films and Coatings, made of record in the office action mailed October 23, 2020, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed January 25, 2021.


REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenichi (JP 2005-288730) in view of Schneider (U.S. Pat. Pub. 2005/0137291), Carter (U.S. 7,699,916), Yuasa (U.S. Pat. Pub. 2005/0244660), and Tongyai (U.S. 3,999,957).
Regarding claims 1, 6, and 8, Kenichi teaches a precoated metal sheet for automobile use (Abstract) comprising a metal sheet (Abstract) and a coat (α) on at least one surface of said metal sheet (first layer, Paragraph [0012]; second layer, Paragraph [0030]; the combination of the first and second layer is considered the coat (α)), wherein said coat (α) comprises an organic resin (A) (Paragraph [0016]), non-oxide ceramic particles (B) selected from at least one type of carbides (Titanium carbide, Paragraphs [0025] and [0027]), and an anti-corrosive pigment (C) (Paragraph [0025]), and said coat (α) has a thickness of 5 to 15 µm (1.01-33 µm; first layer is 0.01-3 µm thick, Paragraph [0029]; second layer is 1-30 µm thick, Paragraph [0044]).  Kenichi additionally teaches wherein said anti-corrosive pigment (C) comprises one or more types selected from and metal oxide microparticles (D) (Paragraph [0025]).
Kenichi fails to teach the metal oxide microparticles (D) comprise metal oxide nanoparticles (D1) with a particle diameter of 1 nm to 100 nm in said coat (α).
Schneider teaches coating compositions having improved corrosion resistance (Abstract) for coated metallic substrates (Paragraph [0004]) wherein the coating composition comprises a Paragraph [0007]), such as metal oxide particles (Paragraph [0033]).  Schneider further teaches the particles may have a particle size of 5 to 700 nm (Paragraph [0035]) and that inclusion of these particles in the film-forming resin results in a cured coating having greater corrosion resistance with little to no adverse effect on the appearance of the cured coating (Paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the coating of Kenichi further comprise metal oxide nanoparticles as taught by Schneider in order to improve the corrosion resistance of the cured coating while not adversely affecting the appearance of the cured coating.
Additionally, Schneider teaches that one skilled in the art can optimize particle size and concentration to achieve the desired level of corrosion resistance without adversely affecting appearance or other mechanical properties of the cured coating (Paragraph [0041]).
Therefore, the exact ratio (D1/B) of the total volume of the metal oxide nanoparticles (D1) with a particle diameter of 1 nm to 100 nm in the coat to the total volume of the non-oxide ceramic particles (B) is deemed to be a result effective variable with regard to the desired level of corrosion resistance, appearance, and mechanical properties.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 0.1 to 10, in the absence of a showing of criticality in the claimed ratio.  
Carter shows that carbides, such as titanium carbide (TiC), borides, such as MoB, BaB6, GdB4, W2B5, YB12, LaB6, TaB2, TiB2, ZrB2, and silicides, such as CoSi2, Mo5Si3, MoSi2, TiSi2, WSi2, ZrSi2, NbSi2, are equivalent materials in the art for electrically-conductive corrosion resistant particles (Col. 4, lines 59-67) that can be used in a coating to coat a metal substrate (Abstract; Col. 2, lines 11-15).  Therefore, because these were art-recognized equivalents at the 6, GdB4, W2B5, YB12, LaB6, TaB2, TiB2, ZrB2, CoSi2, Mo5Si3, MoSi2, TiSi2, WSi2, ZrSi2, or NbSi2 for titanium carbide.
Since MoB, BaB6, GdB4, W2B5, YB12, LaB6, TaB2, TiB2, ZrB2, CoSi2, Mo5Si3, MoSi2, TiSi2, WSi2, ZrSi2, or NbSi2 are the same corrosion resistant particles that Applicant uses and claims, these materials would inherently have an electrical resistivity at 25°C of 0.1x10-6 to 185x10-6 Ωcm and 0.1x10-6 to 100x10-6 Ωcm, respectively.
Kenichi in view of Carter fails to teach the non-oxide ceramic particles have a particle diameter of 1 µm to 24 µm.
Yuasa teaches a coated metal material comprising a metal sheet having formed on at least one surface thereof a coat layer containing electrically conductive particles (Abstract) wherein the electrically conductive particles have a diameter of 25 µm or less (Paragraph [0073]).  Yuasa teaches that when the maximum particle size is 25 µm or less, the formability in particular is enhanced and the electric conductive and corrosion resistance become best (Paragraph [0074]).  Yuasa further teaches when the maximum particle size is larger than 25 µm, the coat layer is readily cracked when formed (Paragraph [0074]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the non-oxide ceramic particles of Kenichi in view of Carter to have a particle diameter of 25 µm or less as taught by Yuasa in order to have enhanced formability and the best electric conductivity and corrosion resistance.  One of ordinary skill in the art would have been motivated for the non-oxide ceramic particles to have a particle diameter of 25 µm or less to avoid the coat layer being readily cracked when formed.
Abstract).  Tongyai further teaches the coating weights of the coating depends on the amount of corrosion resistance desired (Col. 2, lines 20-23).
Therefore, the exact coating amount of the non-oxide ceramic particles is deemed to be a result effective variable with regard to the desired corrosion resistance.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 0.8/mm2 to 40000/mm2, in the absence of a showing of criticality in the claimed range.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Tongyai to vary the coating amount of non-oxide ceramic particles in order to obtain the desired corrosion resistance.
Regarding claim 2, Kenichi teaches wherein said organic resin (A) comprises an organic resin (A1) having at least one type of hydrophilic functional group (Paragraph [0016]).
Regarding claim 3, Kenichi teaches wherein said organic resin (A) comprises an organic resin (A1) having at least one type of hydrophilic functional group (Paragraph [0016]) and a derivative (A2) of said resin (A1) (Paragraph [0017]).
Regarding claim 4, Kenichi teaches wherein said organic resin (A1) has at least one type of functional group which is selected from a carboxyl group (—COOH), a carboxylate group (—COO−M+, where M+ is a monovalent cation), sulfonic acid group (—SO3H), sulfonate group (—SO3 −M+, where M+ is a monovalent cation), primary amino group (—NH2), secondary amino group (—NHR1, where R1is a hydrocarbon group), tertiary amino group (—NR1R2, where R1 and R2 are hydrocarbon groups), quaternary ammonium salt group (—N+R1R2R3X−, where R1, R2, and R3 are hydrocarbon groups, and X− is a monovalent anion), sulfonium salt group (—S+R1R2X−, where R1 and R2 are hydrocarbon groups, and X− is a monovalent anion), +R1R2R3X−, where R1, R2, and R3 are hydrocarbon groups, and X− is a monovalent anion) (Paragraphs [0016]-[0017]).
Regarding claim 5, Kenichi teaches wherein the derivative (A2) of said resin (A1) is a resin (A2Si) of the following general formula (I):

    PNG
    media_image1.png
    211
    535
    media_image1.png
    Greyscale

(where, “A1” indicates the organic resin (A1), “Z-” indicates a hydrocarbon chain having C1 to C9, N0 to N2, and O0 to O2, and “A1˜Z” indicates “A1” and “Z” which are covalently bonded through functional groups of the two. Further, “—O—” is an ether bond, “—OH” is a hydroxyl group, “—X” is a C1 to C3 hydrolyzable alkoxy group, hydrolyzable halogeno group, or hydrolyzable acetoxy group, “—R” is a C1 to C3 alkyl group, and a, b, c, and d which show the numbers of substituents are all integers of 0 to 3, where a+b+c+d=3) (vinyl triethoxysilane, Z= C1 hydrocarbon, X = ethoxy, c is 3 and a, b, and d are 0; Paragraph [0017]).
Regarding claim 10, Kenichi teaches wherein said metal oxide microparticles (D) comprise one or more types of metal elements selected from the group consisting of Si (silicon oxide, Paragraph [0025]).
Regarding claim 12, Kenichi teaches wherein the content of said non-oxide ceramic particles (B) in the coat (α) at 25° C is 0.5 to 65 vol % (5 to 70% by volume, Paragraph [0027]).
Regarding claim 14, Kenichi teaches wherein said coat (α) is formed by coating a water-based coating composition (Paragraph [0009]).
 
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 25, 2021 regarding the rejections of record have been considered but are moot due to the new ground of rejection.  However, arguments that are still relevant to the above rejection will be addressed.
Applicant argues that the size of metal oxide nanoparticles (D1) and the ration (D1/B) are not recognized as result effective variable with regard to the weldability of the cured coating in Schneider since Schneider does not disclose “weldability” of the precoated sheet.
However, Schneider is not relied upon to teach weldability but rather for its teaching of the desirability for inclusion of metal oxide nanoparticles in a corrosion resistant coating for metallic substrates as discussed above.  Additionally, as discussed above, Schneider teaches that one skilled in the art can optimize particle size and concentration to achieve the desired level of corrosion resistance without adversely affecting appearance or other mechanical properties of the cured coating and as such, the exact ratio (D1/B) of the total volume of the metal oxide nanoparticles (D1) with a particle diameter of 1 nm to 100 nm in the coat to the total volume of the non-oxide ceramic particles (B) is deemed to be a result effective variable with regard to the desired level of corrosion resistance, appearance, and mechanical properties.  Furthermore, as MPEP 2144 IV states “[T]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”
Applicant argues that the criticality of the (D1/B) values in combination with other values recited in claim 1 of the present application is not disclosed or suggested in Schneider.  Applicant refers to Table 9-2 in Paragraph [0243] of its Application and argues that the (D1/B) 
The evidence Applicant points to in Table 9-2, namely examples II-c-1 and II-c-11, is not commiserate in scope with the claims because Table 9-2 only shows very specific examples that do not cover the full ranges that are being claimed, such as the examples only use ZrB as the non-oxide ceramic particles where a broad range of borides and silicides are claimed; the particle size of the metal oxide nanoparticles used in the examples does not cover the entire range that is claimed, only a subset of the claimed range; and in some of the examples deemed inventive, metal oxide microparticles are not present when they are required in the claims.  Additionally, examples II-c-1 and II-c-11 have a suitable weldability rating of “1”, not “2” as Applicant argues and the only examples deemed comparative and not inventive are the ones that have a suitable weldability of “1”.  Any example having a suitable weldability above “1” is deemed inventive.  Furthermore, example II-c-2 has a (D1/B) of 20 and example II-c-5 has a (D1/B) of 16.  Both of these examples are deemed inventive with suitable weldabilites of “2” and “3”, respectively, even though the (D1/B) of both examples is outside the claimed range.  Additionally, there are no examples shown where the (D1/B) is less than the claimed lower limit of 0.1.  As such, Applicant has not shown criticality in the claimed range.
Therefore, Applicant’s arguments are deemed unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 14, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788